SILVERMAN, Circuit Judge,
concurring:
I concur in the Memorandum, but write separately to clarify that the officers’s use of the Taser in this case simply did not amount to excessive force. Beaver was fleeing from a residential burglary. After he was brought to the ground, he refused *706to show his hands and be handcuffed. The officers had the right to use reasonable force to effect Beaver’s arrest.
The Taser applications caused no injury to him. Indeed, Beaver, who was highly intoxicated on drugs, does not even recall the incident. The several uses of the Taser here (the last two are the only ones challenged here) finally caused Beaver to release his arms so that he could be handcuffed. And safely handcuffed he was, without injury to him or the officers. This seems preferable to other methods that could have been tried to get Beaver to release his arms, such as fighting with him. When several officers struggle with a suspect to make an arrest, the suspect almost always comes out worse for wear, not to mention the risk of injury to the officers.
The officers did not act unconstitutionally in using the Taser as they did in these circumstances. The force used was reasonable; it was employed to effect an arrest of a recalcitrant suspect and not to punish, and caused no injury.